

117 S1745 IS: Genomics Expenditures and National security Enhancement Act of 2021 
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1745IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Rubio (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo strengthen the requirements for reviews by the Committee on Foreign Investment in the United States of covered transactions involving genetic information, and for other purposes.1.Short titleThis Act may be cited as the Genomics Expenditures and National security Enhancement Act of 2021  or the GENE Act.2.Requirements for reviews of covered transactions involving genetic information(a)Mandatory declarationsSection 721(b)(1)(C)(v)(IV) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(1)(C)(v)(IV)) is amended—(1)by redesignating items (cc) through (gg) as items (dd) through (hh), respectively; and(2)by inserting after item (bb) the following:(cc)Covered transactions involving genetic informationThe parties to a covered transaction shall submit a declaration described in subclause (I) with respect to the transaction if the transaction involves an investment described in subsection (a)(4)(B)(iii)(III) by a foreign person in a United States business that maintains or collects information about genetic tests of United States citizens, including any such information relating to genomic sequencing..(b)Consultation with Secretary of Health and Human ServicesSection 721(k)(6) of the Defense Production Act of 1950 (50 U.S.C. 4565(k)(6)) is amended—(1)by striking The chairperson and inserting the following:(A)In generalThe chairperson; and(2)by adding at the end the following:(B)Covered transactions involving genetic informationThe chairperson shall consult with the Secretary of Health and Human Services in any review or investigation under subsection (a) of a covered transaction that involves an investment described in subsection (a)(4)(B)(iii)(III) by a foreign person in a United States business that maintains or collects information about genetic tests of United States citizens, including any such information relating to genomic sequencing..(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Committee on Foreign Investment in the United States shall prescribe regulations to carry out the amendments made by this section.3.Expansion of committees receiving annual testimony from Committee on Foreign Investment in the United StatesSection 721(o) of the Defense Production Act of 1950 (50 U.S.C. 4565(o)) is amended—(1)in paragraph (1), in the matter preceding subparagraph (A), by striking the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate and inserting the committees specified in paragraph (2); (2)by redesignating paragraph (2) as paragraph (3); and(3)by inserting after paragraph (1) the following:(2)Committees specifiedThe committees specified in this paragraph are—(A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Financial Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives..4.Effective date; applicabilityThe amendments made by this Act shall— (1)take effect on the date that is 90 days after the date of the enactment of this Act; and(2)apply with respect to any covered transaction the review or investigation of which is initiated under section 721 of the Defense Production Act of 1950 on or after the date described in paragraph (1). 